Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) presented have been considered but are moot because the new ground of rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 7-8 and 12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Choi et al. [US PGPUB 20200358024] (hereinafter Choi).
The applied reference has a common assignee with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.

Regarding claim 1, Choi teaches a display device manufacturing method, comprising: 
providing a display module (DD, Para 45, Fig. 1) in which an active area (DA, Para 52) and a non-active area (NDA, Para 52) surrounding the 5active area are defined (Fig. 2); 
perforating a first hole (MH1, Para 122) having a first diameter on the active area (Fig. 8H); and
forming a second hole (MH-P, Para 121) having a second diameter by irradiating a laser area (Para 121) at least partially surrounding the first hole with a laser (Fig. 8F/H; it is noted that there is no limiting sequence disclosing that the first hole was formed before the second hole), 
the second diameter is larger than the first diameter (Fig. 8F/H), and
wherein the first hole and the second hole are formed in the same layers (Fig. 8F/H).  

Regarding claim 2, Choi teaches a method wherein the second hole is formed adjacent to an edge of the active area (Fig. 1).  

Regarding claim 3, Choi teaches a method wherein the laser area is spaced apart from the first hole by an 15intervening residual area (TFE, Fig. 8F/H).  

Regarding claim 4, Choi teaches a method wherein a diameter of the laser area is equal to the second diameter (Fig. 8F).  

20 Regarding claim 5, Choi teaches a method further comprising aligning an electronic module (EM, Para 96) to correspond to the second hole (Para 96).  

Regarding claim 7, Choi teaches a method wherein the second hole has a circular shape (Fig. Fig. 1).  

Regarding claim 8, Choi teaches a method further comprising disposing a window (WM, Para 58) on the display module (Fig. 2).  

Regarding claim 12, Choi teaches a method wherein the display module further comprises an input sensing sensor (ISU, Para 54).  



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Watanabe et al [US PGPUB 2016011633] (hereinafter Watanabe).

Regarding claim 11, Choi teaches the limitations of the claims upon which it depends.
Choi does not specifically disclose the limitation of claim 11.
Referring to the invention of Watanabe, Watanabe teaches in the forming of openings for an electronic module, the hole comprises layers to include a light shielding layer (Para 68).
In view of such teaching by Watanabe, it would have been obvious to a person having ordinary skills in the art to have the device of Choi further comprise the teachings of Watanabe based on the rationale of combining prior art elements/teachings according to known methods to yield predictable results (MPEP 2143) such as preventing from unwanted regions in the device.



Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Lee [US PGPUB 20200212159].
Regarding claim 6, Choi teaches a method wherein the electronic module comprises a camera module, wherein the second hole overlaps the camera module (Para 96). 
Choi does not specifically disclose the camera having a lens overlapping with the second hole.
Referring to the invention of Lee, Lee teaches implementing a lens with the camera of the display device (Para 228).
In view of such teaching by Choi, it would have been obvious to a person having ordinary skills in the art to have the modified device comprise the teachings of Lee based on the rationale of simple substitution of one known element for another to obtain predictable results (MPEP 2143).



Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Choi in view of Jeon et al. [US PGPUB 20130278514] (hereinafter Jeon).
Regarding claim 9, Choi teaches the limitations of the claims upon which it depends.
Choi does not specifically disclose the limitation of claim 9.
Referring to the invention of Jeon, Jeon teaches a display module (300) comprises a display panel (310, Para 86), an antireflective layer (303/304, Para 108/109), and an adhesive layer (323, Para 87).  
In view of such teaching by Jeon, it would have been obvious to a person having ordinary skills in the art to have the device comprise the teachings of Choi based on the rationale of combining prior art elements according to known methods to yield predictable results or simple substitution of one known element for another to obtain predictable results (MPEP 2143).

Regarding claim 10, the modified invention specifically in view of Jeon teaches a method wherein the antireflective layer comprises a polarizing layer (303, Para 108).  



Allowable Subject Matter
Claims 13-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 13-20 are allowed because all prior arts on record either singularly or in combination fail to anticipate or render obvious a display device manufacturing method, comprising:
performing press-perforation on the active area to form a hole and a burr adjacent to the hole; 
irradiating the burr with a laser, in combination with the rest of claim limitations as claimed and defined by the Applicant.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAIL A MUSE whose telephone number is (571)272-1470. The examiner can normally be reached Monday - Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303)297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ISMAIL A MUSE/           Primary Examiner, Art Unit 2819